
	

114 SRES 371 ATS: Congratulating the Denver Broncos for winning Super Bowl 50. 
U.S. Senate
2016-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 371
		IN THE SENATE OF THE UNITED STATES
		
			February 22, 2016
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Denver Broncos for winning Super Bowl 50. 
	
	
 Whereas, on February 7, 2016, the Denver Broncos won Super Bowl 50, defeating the Carolina Panthers by a score of 24-10 at Levi’s Stadium in Santa Clara, California;
 Whereas the victory marks the third Super Bowl title for the Denver Broncos; Whereas the Broncos' appearance in the Super Bowl was their National Football League record-tying eighth appearance;
 Whereas quarterback Peyton Manning earned his 200th career win; Whereas linebacker Von Miller earned the Most Valuable Player award while recording 2 ½ sacks and 2 forced fumbles;
 Whereas running back C.J. Anderson rushed for 90 yards and 1 touchdown; Whereas wide receiver Emmanuel Sanders caught 6 passes for 83 yards;
 Whereas defensive tackle Malik Jackson recorded 5 tackles and a defensive touchdown; Whereas wide receiver Jordan Norwood’s 61-yard punt return was the longest in Super Bowl history;
 Whereas head coach Gary Kubiak led the team to a Super Bowl victory in his first season as head coach of the Broncos;
 Whereas defensive coordinator Wade Phillips won the National Football League Assistant Coach of the Year award;
 Whereas Owner Pat Bowlen and the Bowlen family have owned the Denver Broncos since 1984 and led the team to 7 American Football Conference championships and 3 Super Bowl victories, and the Broncos have the third-highest winning percentage among all professional sports teams during that period;
 Whereas Executive Vice President of Football Operations and General Manager of the Denver Broncos, John Elway, has helped lead the Broncos to 2 Super Bowl appearances in 5 seasons; and
 Whereas the Denver Broncos football team has proudly represented the City of Denver and the State of Colorado, and all of the loyal Broncos fans: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Denver Broncos for winning Super Bowl 50;
 (2)recognizes the achievements of all the players, coaches, and staff who contributed to the victory; and
 (3)requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the Owner of the Denver Broncos, Pat Bowlen; (B)the President and CEO of the Denver Broncos, Joe Ellis; and
 (C)the Head Coach of the Denver Broncos, Gary Kubiak.  